Opinion issued July 13, 2006










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–06–00027–CV
____________

IN RE RALPH O. DOUGLAS, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator, Ralph O. Douglas, filed a petition for a writ of mandamus,
complaining of Judge Dorfman’s alleged refusal to rule on his requests for entry of
a default judgment, request to set the underlying lawsuit for trial, and his request to
order the submission of handwriting samples.


  The original–proceeding record
contains copies of transmittal letters from relator to the Harris County District Clerk’s
Office requesting that the trial–court clerk file his “fourth request for entry of default
judgment” and “fifth request for immediate trial setting,” but does not contain copies
of the requests as required by Texas Rule of Appellate Procedure 52.7(a)(1).  Relator
has filed three previous petitions for writs of mandamus, all of which were denied. 
In re Douglas, No. 01–02–00778–CV (Tex. App.—Houston [1st Dist.] Aug. 8, 2002,
orig. proceeding); In re Douglas, No. 01–02–00779–CV (Tex. App.—Houston [1st
Dist.] Aug. 1, 2002, orig. proceeding); In re Douglas, No. 01–02–00960–CV (Tex.
App.—Houston [1st Dist.] Nov. 27, 2002, orig. proceeding).
          The trial court’s docket reflects that Marcelyn Curry, the lawyer for the real
party in interest, filed a “motion for protection,” which the trial court granted on June
24, 2002.  Relator filed a notice of appeal, apparently from the June 24, 2002
interlocutory order.  The Fourteenth Court of Appeals dismissed the appeal for want
of prosecution on May 22, 2003 because no clerk’s record was filed.  The Fourteenth
Court’s May 22, 2003 judgment recited that the trial court signed a judgment on June
24, 2002, but this recitation is not material because the appeal was not adjudicated on
the merits.
          After relator filed his petition, Judge Dorfman signed an order on April 28,
2006 denying relator’s third request to render a default judgment based on relator’s
failure to (a) file an affidavit required by the Servicemembers Civil Relief Act, 50
U.S.C. app. § 521(b)(1) and (b) prove his liquidated and unliquidated damages by
sworn testimony.  Based on the April 28, 2006 order and the lack of a proper record,
we dismiss as moot the petition for a writ of mandamus.
 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Alcala.